375 F.2d 767
Norwood Earl REDFEARN and Jimmy Lamar Ricks, Appellants,v.UNITED STATES of America, Appellee.
No. 23718.
United States Court of Appeals, Fifth Circuit.
April 17, 1967.

Edwin A. Carlisle, Carlisle & Chason, Cairo, Ga., for appellants.
Walker P. Johnson, Jr., Sampson M. Culpepper, Asst. U. S. Attys., Macon, Ga., Floyd M. Buford, U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, AINSWORTH, Circuit Judge, and FULTON, District Judge.
PER CURIAM:


1
We have carefully considered the contention of the appellants that the trial court erred in permitting the principal prosecution witness to testify extensively from a statement made up by him from his original field notes, thereafter destroyed.  It is clear from a reading of the transcript of the trial that the witness testified that his recollection was refreshed by the written statement.  We, therefore, conclude that the trial court did not err in permitting his testimony to be received in evidence even though on some occasions he stated that without reference to the written statement he could not recall all of the events that had transpired.


2
The judgment is affirmed.